Case 19-10328   Doc 5   Filed 04/24/19    Entered 04/24/19 14:14:07   Main Document
                                         Pg 1 of 8
Case 19-10328   Doc 5   Filed 04/24/19    Entered 04/24/19 14:14:07   Main Document
                                         Pg 2 of 8
Case 19-10328   Doc 5   Filed 04/24/19    Entered 04/24/19 14:14:07   Main Document
                                         Pg 3 of 8
Case 19-10328   Doc 5   Filed 04/24/19    Entered 04/24/19 14:14:07   Main Document
                                         Pg 4 of 8
Case 19-10328   Doc 5   Filed 04/24/19    Entered 04/24/19 14:14:07   Main Document
                                         Pg 5 of 8
Case 19-10328   Doc 5   Filed 04/24/19    Entered 04/24/19 14:14:07   Main Document
                                         Pg 6 of 8
Case 19-10328   Doc 5   Filed 04/24/19    Entered 04/24/19 14:14:07   Main Document
                                         Pg 7 of 8
Case 19-10328   Doc 5   Filed 04/24/19    Entered 04/24/19 14:14:07   Main Document
                                         Pg 8 of 8
